UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1979


DARLENE BALL-RICE,

                Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01398-PJM)


Submitted:   November 19, 2013               Decided: November 21, 2013


Before WYNN and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darlene Ball-Rice, Appellant Pro Se.         Robert Judah Baror, Linda
Hitt Thatcher, THATCHER LAW FIRM,            Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darlene Ball-Rice appeals the district court’s order

granting      summary      judgment       to       Defendant     in     her     employment

discrimination action alleging workplace harassment based on her

race and gender and retaliation.                     On appeal, Ball-Rice’s sole

contention     is   that    her    counsel         was   ineffective.          However,        a

litigant in a civil action has no constitutional or statutory

right to effective assistance of counsel.                           Sanchez v. United

States Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986); see

Pitts   v.    Shinseki,     700    F.3d        1279,     1284-86      (Fed.    Cir.       2012)

(collecting cases recognizing rule), cert. denied, 133 S. Ct.

2856 (2013).

              Accordingly,        we   grant        leave   to      proceed         in    forma

pauperis and affirm.         We dispense with oral argument because the

facts   and    legal    contentions        are      adequately        presented          in   the

materials     before    this      court    and      argument       would      not    aid      the

decisional process.



                                                                                     AFFIRMED




                                               2